Statement of Facts
On April 22, 1927, the plaintiff was injured while working in a mine operated by one Johnson who had fully complied with the workmen's compensation act. He was taken to a hospital in Kenmare for treatment. An examination was made which showed a fracture of the ankle bone or astragalus. About three days thereafter an operation was performed by the defendant in the course of which the astragalus was removed. The plaintiff filed a claim with the workmen's compensation bureau which was received May 7, 1927, showing the fracture of the astragalus and its removal. This was shown both in the first notice of injury and preliminary application signed by the plaintiff and in the accompanying report of his attending physician, Dr. Fisk. The plaintiff spent several months in the hospital at Kenmare and later came to a hospital in [Bismarck where he received further treatment. On his application the workmen's compensation bureau made two awards. The first award was based upon a twenty-five per cent permanent partial disability of the left foot for a period of 45.5 weeks for which he was to receive $14.17 per week for a period of 45.5 weeks. The bureau also paid hospital and medical services, including the fee of the defendant, and made a supplemental award dated December 12, 1928, reciting as follows: "Whereas the medical evidence filed in the case of Szymon Polucha, Kenmare, North Dakota, indicates that the injury that he sustained on April 22, 1927, has resulted in fifty per cent permanent partial disability of the left foot, and whereas, the claimant, under the bureau's order of January 4, 1928, was awarded compensation for twenty-five per cent permanent partial disability of the left foot, there is, therefore, due him compensation for additional twenty-five per cent. . . ." The resolution then proceeded to award the additional twenty-five per cent. A little more than a year thereafter the present action was brought to recover damages on account of the removal of the astragalus predicating liability *Page 163 
upon malpractice in the diagnosis, treatment and operation. The negligence alleged consisted in the failure to diagnose the fracture as a simple fracture without complications and in failing to attempt to reduce the fracture by manipulation and other common and ordinary means not involving an operation for the removal of the bone. It is also alleged that such operation was improper treatment. To the complaint the defendant filed a general denial and as a separate defense pleaded the steps taken by the plaintiff immediately after the injury to secure compensation under the workmen's compensation law and the awards made; that the plaintiff had retained the full benefit of such awards and that under the workmen's compensation act the plaintiff's cause of action, if any, is by operation of law assigned to the compensation bureau which has become subrogated to any rights the plaintiff may have or claim against the defendant, such as alleged in the complaint. Upon the trial of the action the court excluded much of the proof offered in support of this defense. The jury returned a verdict of $4,300.00 and from the judgment entered thereon and from an order of the trial court denying the defendant's motion for judgment notwithstanding the verdict, the defendant appeals to this court.
                            Opinion.
The appellant argues (1) that the evidence is insufficient to sustain the allegations of negligence and (2) that the record shows the plaintiff to have sustained an injury in the course of his employment for which compensation has been allowed, including in such award any aggravation thereof which might have been due to negligent treatment by the defendant. From this latter premise it is argued that the plaintiff has no cause of action against the defendant. In the view we take of the case the second contention is decisive of the instant appeal and it will, therefore, be unnecessary to review the evidence to determine its sufficiency or insufficiency to prove negligence.
At the outset it must be conceded that the plaintiff's rights are governed by the workmen's compensation act. He was insured within the law. He was engaged in a hazardous employment and was injured while so engaged. The first section of the law declares that for workmen so injured sure and certain relief is provided (§ 396a1, 1925 Supplement *Page 164 
to the Compiled Laws of 1913) "to the exclusion of every other remedy, . . . except as otherwise provided in this act; and to that end all civil actions and civil causes of action for such personal injuries and all jurisdiction of the courts of the state over such causes are hereby abolished, except as in this act provided." We must, therefore, look to the act to determine what rights the plaintiff has under the facts disclosed in the instant case. It will be noted first that the sure and certain relief provided and which the plaintiff received was given apparently as a substitute for every other remedy and that civil causes of action, except as provided by the law, for personal injuries in such cases are abolished. The primary question in the instant case is whether or not the remedy sought by the plaintiff against the fund and which has been made available to him operates to deprive him of the further remedy he now seeks against a third person.
Since the law purports to substitute relief under it for any cause or causes of action through which a claimant might have obtained damages at common law for his personal injuries, we may well look to the scope of the possible common law remedy against the employer in determining the extent of the compensation authorized as a substitute. At common law one liable to respond in damages, as employers frequently were for personal injuries sustained by employees, is held liable in damages for the injury, including any aggravation thereof due to the mistake of the physician or surgeon selected by the injured person in the exercise of due care for the purpose of treating the injuries and thus minimizing the damages. The aggravation in such cases is not deemed to be the fault of the injured person but is regarded in law as a consequence of the original fault of the defendant. It is, therefore, not such an independent, intervening act of a third party as to break the chain of causation between the primary injury and the ultimate consequence or result. Many cases might be cited in support of this rule, but the following are sufficient to indicate its wide and general acceptance. Pyke v. Jamestown, 15 N.D. 157, 107 N.W. 359; Boa v. San Francisco-Oakland Terminal R. Co. 182 Cal. 93, 187 P. 2; Dewhirst v. Leopold, 194 Cal. 424, 229 P. 30; Ross v. Stamford,88 Conn. 260, 91 A. 201; Wright v. Blakeslee, 102 Conn. 162,128 A. 113, 25 N.C.C.A. 909; Chicago City R. Co. v. Cooney,196 Ill. 466, 63 N.E. 1029; Variety Mfg. Co. v. Landaker, 227 Ill. 22,
 *Page 165
81 N.E. 47; Suelzer v. Carpenter, 183 Ind. 23, 107 N.E. 467, 8 N.C.C.A. 485; Doran v. Waterloo, C.F.  N.R. Co. ___ Iowa, ___, 147 N.W. 1100; McIntosh v. Atchison, T.  S.F.R. Co.109 Kan. 246, 198 P. 1084; Hooper v. Bacon, 101 Me. 533, 64 A. 950; Gray v. Boston Elev. R. Co. 215 Mass. 143, 102 N.E. 71, 8 N.C.C.A. 602; Burns's Case, 218 Mass. 8, 105 N.E. 601, Ann. Cas. 1916A, 787, 5 N.C.C.A. 635; Goss v. Goss, 102 Minn. 346, 113 N.W. 690; Fields v. Mankato Electric Traction Co. 116 Minn. 218, 133 N.W. 577; Pederson v. Eppard, ___ Minn. ___, 231 N.W. 393; Scholl v. Grayson, 147 Mo. App. 652, 127 S.W. 415; Smith v. Kansas City R. Co. 208 Mo. App. 139, 232 S.W. 261; Yarrough v. Hines,112 Wn. 310, 192 P. 886; Fisher v. Milwaukee Electric R.  Light Co. 173 Wis. 57, 180 N.W. 269; Retelle v. Sullivan, 191 Wis. 576, 50 A.L.R. 1106, 211 N.W. 756; Texas  P.R. Co. v. Hill,237 U.S. 208, 59 L. ed. 918, 35 S. Ct. 575; 1 Sedgw. Damages, 9th ed. § 211b.
The workmen's compensation law gives to the workman his remedy against the fund regardless of fault (Fahler v. Minot, 49 N.D. 960, 194 N.W. 695), but it also relieves a complying employer "from all liability for personal injuries or death sustained by his employee" and gives the persons entitled to compensation "recourse therefor only to the North Dakota workmen's compensation fund and not to the employer." (Section 396a6.) Is it intended that the law shall give to the employee of an insured employer a remedy against the fund as broad as the common law remedy against an employer at fault limited in amount, however, according to the schedule provided? In other words, may an employee of an insured employer recover compensation under the act for an injury sustained in the course of his employment as aggravated by the negligence of a physician or surgeon employed by the bureau or reasonably employed by him?
An injury to be compensable under the act must be one arising in the course of employment. (Section 396a2.) It is conceded that the original injury in the instant case is one which arose in the course of employment and hence was a compensable injury. Where an injury is compensable, compensation is directed to be disbursed under § 396a3. The first duty under this section is (A) to immediately "furnish to such employee such medical, surgical and hospital service and supplies as the nature of the injury may require." Then (C) "If the injury *Page 166 
cause total disability" or (D) "If the injury cause temporary partial disability" or (E) "If the injury cause permanent partial disability," compensation is to be disbursed according to the appropriate schedule provided for such disabilities; and (G) "If death results from an injury within six years," compensation is payable to the personal representatives. In determining whether an injury is compensable, an essential fact to be found is that it arose in the course of the employment, but in determining the extent of the compensation the statute directs the bureau to consider the degree of physical impairment caused by the original injury. If there be no such break in the chain of causation that a given result must necessarily be referred to a subsequent, independent cause, it may be so directly connected with the original injury as that it may be said to have been caused thereby. Hence, the specific question before us may be stated as follows: Where through improper treatment of a physician or surgeon, either one whose services are recognized as having been furnished in circumstances creating a liability against the fund therefor or one employed by the injured person himself, the original injury is aggravated and the disability increased beyond that which would have resulted had proper remedial or corrective measures been applied, is the result one for which compensation is directed to be made by the bureau or is the injured person compelled to seek redress only in the courts against the negligent physician or surgeon? We have held in Watland v. Workmen's Comp. Bureau, 58 N.D. 303, 225 N.W. 812, that the bureau as such or as an agency of the state is not subject to suit on account of damages alleged to have been sustained through negligent or improper action by the bureau, and it is difficult to see how the principle of respondeat superior can be made applicable to the bureau on account of its employment of a physician without in effect holding that it is subject to liability for its negligence. If the injured person has recourse against the fund, therefore, for an injury thus aggravated, it is because the bureau is directed to disburse the fund to compensate him for the full extent of his injuries and not because it ratified the employment of the physician or surgeon.
In construing the Washington law, which is closely analogous to the provisions of our law above referred to, the supreme court of Washington in Ross v. Erickson Constr. Co. 89 Wn. 634, 647, *Page 167 
L.R.A. 1916F, 319, 155 P. 153, 158, said: "The law is grounded upon the theory of insurance against the consequence of accidents. The question is not whether an injured workman can recover against any particular person, but rather: Is his condition so directly or proximately attributable to his employment as to invoke the benevolent design of the state? In construing statutes, courts have always looked to possible consequences as an efficient aid in clearing doubts. It surely was not the intention of the legislature to leave it to the commission to apportion the compensation allowed by the state with some fancied judgment that might be rendered in a potential suit brought against the attending physician, or to encourage a settlement for a lesser sum than the amount really due by holding out the hope or suggestion that the claimant had a cause of action against a surgeon."
Authorities strictly in point upon the interpretation of our workmen's compensation law touching the question in hand are not to be found, but the trend of authority under similar laws will, we believe, be found to support the statement made by the annotator in 39 A.L.R. 1276, wherein he says:
"Both in England and this country, under the various workmen's compensation acts, the rule seems to be that an injured employee may recover compensation fUor a new injury, or an aggravation of his injury, resulting from medicinal or surgical treatment of a compensable injury, when there is no intervening independent cause to break the chain of causation between the new injury, or aggravation, and the original injury."
No reason is apparent to us why a condition that in common law actions for negligence is said to result proximately from the original injury may not also be said to result from the original injury in compensation cases, especially since the statute specifically authorizing the compensation to be paid considers the results rather than the original injury as the basis for compensation. There is no reason why one rule of causation should be applied in negligence cases at the common law and another rule in compensation cases. As was said by Rugg, Ch. J., in the case of Sponatski's Case, 220 Mass. 526, 531, L.R.A. 1916A, 333, 108 N.E. 466, 468, 8 N.C.C.A. 1025: "If the connection between the injury as the cause and the death as the effect is proven, then the dependents are entitled to recover even though such a result *Page 168 
before that time may never have been heard of and might have seemed impossible. The inquiry relates solely to the chain of causation between the injury and the death. . . . In deciding whether the chain of causation between the injury and the death is broken by the intervention of some independent agency, the rule of Daniels v. New York, N.H.  H.R. Co. 183 Mass. 393, 62 L.R.A. 751, 67 N.E. 424, is to be followed under the workmen's compensation act as well as in other cases to which the rule is applicable." And in Burns's Case, 218 Mass. 8, 11, 105 N.E. 601, 602, Ann. Cas. 1916A, 787, 5 N.C.C.A. 635, a compensation case, the court applied the test employed in negligence cases, quoting from McDonald v. Snelling, 14 Allen, 290, 92 Am. Dec. 768, as follows: "The test is to be found, not in the number of intervening events or agents, but in their character and in the natural and probable connection between the wrong done and the injurious consequence." And it was said that the intervention of the volition of human beings does not make the result so remote from the original cause as not to be attributable to it.
It seems that the workmen's compensation law of California which fixes liability upon the employer or an insurance carrier is applied to like effect. In Salvatore v. New England Casualty Co. 2 Cal. Ind. Acci. Comm. 355, cited in 11 N.C.C.A. 760 note, it was said:
"An industry is liable for all legitimate consequences following from an accident, among which consequences affecting the extent of disability is the possibility of an error of judgment or unskillfulness on the part of any attending physician, whether called in by the employer or the employee."
In Stockwell v. Waymire, 1 Cal. Ind. Acci. Comm. 225, cited in 11 N.C.C.A. 760, 761 note, it was even held that where an injured employee who had received an injury to an eye had been treated by an incompetent physician — one not licensed to practice in the state — he was entitled to compensation for the loss of the eye through such improper treatment.
In Phillips v. Holmes Exp. Co. 229 N.Y. 527, 129 N.E. 901, a claimant under the workmen's compensation law of New York who had received a fracture of the right forearm while cranking a motor car returned to work and while again attempting to crank a car the fracture rebroke. Meanwhile the employer had secured a new *Page 169 
insurance carrier. The question was which insurance carrier was liable. It was held that the first insurer sustained the entire liability.
In Pawlak v. Hayes, 162 Wis. 503, L.R.A. 1917A, 392, 156 N.W. 464, 11 N.C.C.A. 752, it is said that an employer under the Wisconsin workmen's compensation act, being bound to furnish a physician and being liable for the value of his services, is impliedly liable for any aggravation of the injury caused by the negligence of the physician treating the employee and that the physician is also liable.
In the English case of Brown v. Kent, [1913] W.C.  Ins. Rep. 639, 641 — C.A., where one who had sustained a minor injury to his knee necessitating a slight operation contracted scarlet fever while in a hospital and as a result of the scarlet fever infection a permanent incapacity of the knee developed, the court of appeals, in reversing the decision of the county court adverse to the workman, concluded:
"The result is necessarily that the incapacity is the result of the accident to the knee, although probably aggravated by the scarlet fever. This entitles the workman to compensation for the accident, on the footing that the incapacity caused by it is continuing. . . . If the incapacity is the result of the accident, the chain of causation remains unbroken, although a fresh cause arising casually and `uninvited' by any special condition of the workman may have aggravated the original injury."
See, also, Lincoln Park Coal  Brick Co. v. Industrial Commission (Drengwitz v. Lincoln Park Coal  Brick Co.) 317 Ill. 302, 39 A.L.R. 1970, 148 N.E. 79, 24 N.C.C.A. 193; Spelman v. Pirie, 233 Ill. App. 6; Oleszek v. Ford Motor Co. 217 Mich. 318, 186 N.W. 719; Booth  Flinn v. Cook, 79 Okla. 280, 193 P. 36; Sarber v. Ætna L. Ins. Co. (C.C.A. 9th) 23 F.2d 434; Roman v. Smith (D.C.) 42 F.2d 931.
The reasoning of the case of Ruth v. Witherspoon-Englar Co.98 Kan. 179, L.R.A. 1916E, 1201, 157 P. 403, which is apparently to the contrary, does not impress us as being applicable under the provisions of our law and the same may be said of the case of Ellamar Min. Co. v. Possus, 159 C.C.A. 474, 247 Fed. 420. In these cases attention seems to be directed solely to whether or not the aggravation occurred in the course of the employment and not to whether it should be viewed as a proximate result of the original injury. *Page 170 
We are of the opinion that a workman injured in the course of his employment and thereafter sustaining an aggravation of his injuries due either to the act of the physician employed by the bureau or to a physician reasonably employed by him, is entitled to compensation from the fund for the injuries sustained as so aggravated. Any other construction of the act, instead of providing the employee that sure and certain relief which the law has designed for his protection, would render him subject to the uncertainties of litigation for so much of his injuries as might be traceable to the negligence of his physician or surgeon and to the further contingency of the latter's financial responsibility. It would prevent the administrators of the workmen's compensation fund from using it to compensate fully those whose injuries are traceable to their employment and would make the employee carry `to a larger extent than formerly the risk incident to professional care which is made necessary by personal injuries sustained in the course of employment. Furthermore, such a construction would work this peculiar result; it would relieve a non-complying employer of a portion of his common law liability for the consequences of his tort. Under § 396 all of the act employers failing to comply with the law are deprived of the benefits of the act and are expressly declared to "be liable to their employees for damages suffered by reason of injuries sustained in the course of employment," etc., and in any such action they are not to be permitted to avail themselves of the common law defenses of the fellow-servant rule, assumption of risk and contributory negligence. This apparently broadens, rather than restricts, the liability. We have held that employers are liable under this section regardless of fault. Fahler v. Minot, 49 N.D. 960, 194 N.W. 695, supra. Surely, a non-complying employer who might also be a tort-feasor was intended to be held liable upon fully as broad a basis as at common law for any aggravation of injuries which were originally sustained in the course of employment. There seems to be no intention expressed here to favor non-complying tortious employers by relieving them of a portion of their common-law liability. But if the narrow construction of the expression "injuries sustained in the course of employment" be adopted, such would be the result. This language is identical with that of § 396a2 making the fund liable for compensation where the employer has complied with the law, and the two expressions should be construed to *Page 171 
convey the same meaning in their respective settings. Results such as these, we believe, are contrary to the spirit and the purpose plainly manifested in our workmen's compensation law. In the instant case the plaintiff sustained an injury in the course of his employment and under the allegations of his complaint he had likewise suffered an aggravation thereof. For all such injuries compensation was sought and awards made. What is the effect of the awards thus made upon his cause of action, if any, against the surgeon for malpractice?
There is no provision in our workmen's compensation law that purports to relieve any person not an employer from the consequences of his negligent act. Hence, if the defendant be not relieved by the operation of the law, he remains liable; but he is not necessarily subject to suit at the instance of the compensated employee. Tandsetter v. Oscarson, 56 N.D. 392,217 N.W. 660; Hagerstown v. Schreiner, 135 Md. 650, 109 A. 464; Davis v. Central Vermont R. Co. 95 Vt. 180, 113 A. 539.
Section 396a20 of the 1925 Supplement to the Compiled Laws of 1913 provides:
"When an injury or death for which compensation is payable under this act shall have been sustained under circumstances creating in some other person than the North Dakota workmen's compensation fund a legal liability to pay damages in respect thereto, the injured employee, or his dependents, may, at his or their option, either claim compensation under this act or obtain damages from or proceed at law against such other person to recover damages; and if compensation is claimed and awarded under this act, the North Dakota workmen's compensation fund shall be subrogated to the rights of the injured employee or his dependents to recover against that person, provided, if the workmen's compensation fund shall recover from such other person damages in excess of the compensation already paid or awarded to be paid under this act, then any such excess shall be paid to the injured employee or his dependents less the expenses and costs of action."
Not only does the act fail to relieve a tort-feasor, not the employer, from liability, but it expressly provides measures for realizing upon that liability, both in the interest of making the fund whole on account of the award and in the interest of the employee. This subrogation provision does not expressly confine the right of subrogation to a cause *Page 172 
of action against a third person for the original injury sustained in the course of the employment, but it subrogates the fund to any cause of action against a third person for acompensable injury. As has been demonstrated above, the injury, if any, caused by the malpractice of the physician is regarded as resulting from the original injury and is compensable under the law. Yet, it may be the subject of an independent suit (Pawlak v. Hayes, 162 Wis. 503, L.R.A. 1917A, 392, 156 N.W. 464, 11 N.C.C.A. 752, supra; Pederson v. Eppard, ___ Minn. ___, 231 N.W. 393, supra), but as it is an injury sustained in circumstances creating in some other person than the fund a legal liability to pay damages (not necessarily all the damages) in respect thereto, the employee has an option either to claim compensation under the act or to proceed at law against the tort-feasor to recover damages. And if compensation is claimed and awarded the fund becomes subrogated to the rights of the injured employee to recover against that person. Unless the fund be subrogated to the right of the injured employee, only a partial effect would be given to the manifest purpose that the fund should be made whole as far as possible at the expense of a tort-feasor responsible for the loss and injuries; for, since the employee, having obtained compensation which is the alternative to his right to recover damages, cannot pursue the action (Tandsetter v. Oscarson, 56 N.D. 392, 217 N.W. 660, supra) and thus obtain more than one satisfaction for his injuries, the wrong-doer who may be responsible for the major portion thereof would escape liability altogether. This statute, we believe, being remedial in character and being expressive of a clear purpose to make either the employee or the fund (depending upon whether the employee avails himself of the act) whole at the expense of a tort-feasor, should receive a liberal construction to the end that its primary intention be made effective.
In the case of Fisher v. Milwaukee Electric R.  Light Co.173 Wis. 57, 180 N.W. 269, supra, the Wisconsin supreme court was confronted with an analogous situation in construing a statute permitting a defendant to apply for an order of the court making a third person a party defendant upon a showing that if he (the main defendant) be held liable in the action he would "have a right of action against a third person not a party to the action for the amount of the recovery against him." The statute contained a provision to the effect that it *Page 173 
should be liberally construed so that all closely related contentions might be disposed of in one action. In the Fisher Case the light company being sued for personal injuries filed a cross-complaint against a third party, a Dr. Rumph. It alleged that the injury sustained by the plaintiff was a Colle's fracture of the left wrist, which was easily remediable by ordinary surgical treatment; that although the defendant offered the services of competent physicians, the plaintiff rejected the same and secured the services of Dr. Rumph and that the latter so negligently and carelessly treated the plaintiff's injury that he caused a partial loss of the use of plaintiff's left hand and forearm, etc. The light company asked that if recovery be had against it for the injuries due to the alleged improper treatment it be permitted to recover of Dr. Rumph such damages as were in excess of those that would have followed the plaintiff's injury had she been treated with ordinary surgical skill. It will be noticed that the cause of action set forth in the cross-complaint was for only a portion of the damages which the plaintiff was seeking to recover of such cross-complainant and that the statute upon which the defendant relied authorized a third party to be brought in when the defendant would have a right against a third person "for the amount of the recovery against him." But the court said it could see no reason why the statute should not be so construed as to permit the trial court in its discretion to make an order bringing in the third party and it overruled a demurrer to the cross-complaint. The result of this construction, obviously, is that the one held liable for the entire injury is subrogated to the right of the injured person to recover a portion of the damages sustained from a third person. Pawlak v. Hayes, 162 Wis. 503, L.R.A. 1917A, 392, 156 N.W. 464, 11 N.C.C.A. 752, supra; Retelle v. Sullivan, 191 Wis. 576, 50 A.L.R. 1106, 211 N.W. 756, supra.
In the case of Pawlak v. Hayes, supra, an action for malpractice was brought against the physician after an award had been obtained against the employer, but it was alleged in the complaint that after learning of the malpractice the employee ceased to receive payments from the employer under the award made and offered to return so much thereof as the court might adjudge. In commenting upon the provisions of the Wisconsin statute subrogating the employer against whom a claim is made for compensation to "any cause of action in tort *Page 174 
which the employee or his personal representatives may have against any other party for such injury or death," the court said that the employee might invoke the statutory remedy against his employer or the common law remedy against a third person "who by his negligence caused or contributed to his injury." (Page 505 of the state report, page 465 of the Northwestern Reporter.)
In Retelle v. Sullivan, 191 Wis. 576, 579, 50 A.L.R. 1106, 1107, 211 N.W. 756, 757, where the evidence tended to show that the result of the injury was largely the fault of the physician, the employer being nevertheless liable for the entire injury, it was held that a satisfaction given to the employer discharged the employee's cause of action against the physician, the court saying: "If, prior to such settlement with Allison (the employer), plaintiffs had a claim for damages against the defendant (a physician), such claim passed from them to Allisonor to his insurance carrier upon such settlement, and since said transaction they have not had, and do not now have, any claim against the defendant." (Emphasis is ours.)
We are of the opinion that the language of the subrogation section of our statute, fairly construed to effect its remedial purposes, subrogates the workmen's compensation fund to any cause of action existing in favor of an injured insured employee against a physician for malpractice where he obtains an award from the fund for his injuries predicated upon the results of such alleged malpractice.
Of course, where the compensation paid is shown not to include any damages for the malpractice, a different question is presented. Viita v. Fleming, 132 Minn. 128, L.R.A. 1916D, 644, 155 N.W. 1077, Ann. Cas. 1917E, 678; White v. Matthews, 221 App. Div. 551, 224 N.Y. Supp. 559. See, also, the very recent case of Pederson v. Eppard, ___ Minn. ___, 231 N.W. 393, supra, where this distinction is pointed out by the Minnesota court.
Under the facts shown in the instant case, we are of the opinion that any cause of action the plaintiff might have had for malpractice passed to the workmen's compensation fund when the plaintiff as a claimant obtained his award. From this it follows that the trial court erred in denying the defendant's motion for judgment non obstante. Hence, the order and judgment appealed from must be reversed and the action dismissed. It is so ordered. *Page 175 
BURKE, Ch. J., and NUESSLE, and CHRISTIANSON, JJ., concur.